DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel (2015/0330651).
Regarding claim 1, Goel discloses a refrigerant system, comprising: 
a compressor (204A) configured to pressurize a refrigerant fluid (see figure 2), the compressor (204A) including a sump portion (paragraph [0028]); 
a heater (226A) situated to heat at least the sump portion (paragraph [0028]); and 
a controller (118) that is configured to selectively (on or off) operate the heater (226A) to apply heat to at least the sump portion while the compressor is off to maintain a superheat condition (the CSSH value is outside the threshold range) in the compressor (204A; paragraphs [0034]-[0035]).
Regarding claim 2, Goel discloses the controller (118) is configured to determine whether the superheat condition (CSSH value) exists in the compressor (204A) based on a temperature (sump temperature sensor 220A) and a pressure (suction pressure sensor 222) associated with the compressor (204A; paragraph [0034]; see figure 2).
Regarding claim 8, Goel discloses a method of controlling a temperature of a compressor (204A) in a refrigerant system, the method comprising operating a heater (226A) for heating at least a sump portion of the compressor (204A) while the compressor is off to maintain a superheat condition (CCSH) in the compressor (204A; ; paragraphs [0034]-[0035]).
Regarding claim 9, Goel discloses determining whether the superheat condition (CCSH) exists in the compressor based on a temperature (the temperature of sump) and a pressure (the suction pressure of the compressor) associated with the compressor (204A; paragraphs [0034]-[0035]; see figure 2).
Regarding claim 15, Goel discloses a refrigerant system controller (118) comprising a processor and memory including instructions (see figure 6; it is understood to one having ordinary skill in the art that the controller 118 includes a processor and memory to execute the instructions in figure 6) that are executable by the processor to operate a heater (226A) for heating at least a sump portion of a compressor (204A) while the compressor is off to maintain a superheat condition (CCSH) in the compressor (204A; paragraphs [0034]-[0035]; see figures 2 and 6).
Regarding claim 16, Goel discloses the instructions (see figure 6) include instructions that are executable by the processor (it is understood to one having .

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement are the reasons for indication of allowable subject matter:
The best prior art Goel fails to discloses the superheat condition exists in the compressor is based on the pressure inside the shell of the compressor as required in claims 3, 10 and 19. Also, Goel fails to disclose the controller which is configured to determine a minimum temperature to maintain the superheat condition based on the pressure as required in claims 5, 12, and 17 and the controller is configured to determine at least one of the temperature and the pressure based on a temperature or pressure of another component of the refrigerant system in fluid communication with the compressor as required in claims 6, 13 and 18. Goel only discloses the CCSH is determined based on temperature and pressure. Further, Geol fails to disclose the controller is configured to operate the heater to apply a first amount of heat and a second amount of heat with respect to associated two superheat conditions as required 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/KUN KAI MA/Primary Examiner, Art Unit 3763